PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Coles, Robert, Thomas
Application No. 16/273,129
Filed: 11 Feb 2019
For: ATHLETIC DEVICE FOR PRACTICING PUNCHING AND STRIKING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed May 18, 2022, under 37 CFR 1.181 requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition under 37 CFR 1.181."  Petitioner is advised that this is not a final agency decision.

The Office contends the application became abandoned on April 30, 2019 for failure to timely reply to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed February 28, 2019, which set an extendable two month period for reply. The Office has no record of receiving an extension of time under 37 CFR 1.136(a) or a timely reply. A Notice of Abandonment was mailed on October 30, 2019.

Petitioner alleges the February 28, 2019 Notice was not received at the correspondence address of record.

A review of the record indicates no irregularity in the mailing of the February 28, 2019 Notice, and in the absence of any irregularity there is a strong presumption that the communication was properly mailed to the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

The showing required to establish non-receipt of an Office communication must include: 

A statement from the practitioner stating that the Office communication was not received by the practitioner and attesting to the fact that a search of the file jacket and docket records indicates that the Office communication was not received.

2. 	A copy of the docket record where the non-received Office communication would have been entered had it been received and docketed must be attached to and referenced in practitioner's statement.1

The petition fails to satisfy requirement (2).  

With respect to (2):  The docket records supplied with the petition are not acceptable. Practitioner states he personally enters the application number, attorney docket number, the mail date of the Office action, and the due date for the response into two Google calendars. One is the shared office calendar and one is the practitioner’s personal calendar. There are reminders set for two weeks, one week, one day, and 10 minutes. Sometimes, if the matter calls for substantial legal research, a 4 weeks reminder is added.

Petitioner has provided two Google calendars for March 2019. However, the due date for timely response to the February 28, 2019 Notice was Monday, April 29, 2019. Please provide the Google calendars covering the month of April 2019.

Absent the required evidence to establish nonreceipt of the, the petition requesting withdrawal of the holding of abandonment cannot be granted. The petition is dismissed. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA 22313-1450	
			
By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petition
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By FAX:		(571) 273-8300 – ATTN: Office of Petitions

Registered users may file via	EFS-Web 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

	
/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See notice entitled “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 O.G. 53 (November 16, 1993).